El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
El apartado (a) de la sección Ia. de la Ley No. 12 de 1923, según fné enmendada en 1924, Leyes de ese año, página 109, autoriza la cancelación de menciones de hipotecas o de precio aplazado de la compraventa de inmuebles, después del trans-curso de veinte años, a menos que se hubiere solicitado la inscripción del derecho mencionado dentro del plazo de un año siguiente al día 29 de agosto de 1923. La misma sección dispone más adelante que “dichos registradores de la pro-piedad a instancia escrita de parte o de su representante, autenticada ante notario, procederán a cancelar también en el respectivo registro cualesquiera otras menciones de dere-*821chos para pago de dinero, que lio se refieran al precio apla-cado de la compraventa de inmuebles, cuando no se fije plazo, o no se indique en el título que motiva la mención que se constituye un gravamen sobre el inmueble, si hubieren trans-currido más de cinco años.”
 Ramón Alequín Valle manifestó en una declaración jurada ante un notario que era el dueño con título inscrito de una parcela de terreno gravada con el pago de ciertas •deudas o reclamaciones contra la sucesión de Juan Tomás Pérez y Nicolasa Torres Rosa y que ni los nombres de los acreedores ni las cantidades o fechas de vencimiento de tales deudas o reclamaciones aparecían en el registro de la propiedad, pero que durante el año 1923 se había hecho mención de dichas deudas o reclamaciones en varias inscripciones. El registrador de la propiedad se negó a cancelar la mención de estas deudas fundado en que la finca en cuestión, conforme demostraba la inscripción a nombre del dueño anterior, Jesús Pérez Torres, le había sido adjudicada sujeta a la obligación de pagar las deudas ya referidas, obligación que constituía un gravamen y no la mención- de un derecho. En este caso, al igual que en el de Quiñones v. Registrador de la Propiedad de Mayagües, 39 D.P.R. 833, y Pagán v. Registrador de San Germán, 40 D.P.R. 492, el registrador no dice que las deudas de referencia formaban parte del precio de la compraventa o que participaran de la naturaleza de un pago aplazado, y, por tanto, no discutiremos esa cuestión ni nos detendremos a reconsiderar a iniciativa propia nuestro obiter dicta en estos casos. En el presente caso el registrador ni siquiera ha radicado alegato. Estamos enteramente contestes con él en que la obligación de pagar deudas en descubierto equivalía a una carga o gravamen sobre la propiedad, pero esto, sin más, no convirtió una mera mención de la obligación en una inscripción formal de la misma. La única razón que tuvo el registrador para negarse a cancelar la mención de esta carga o gravamen no indica que la escritura a virtud de la cual se le adjudicó el terreno a Pérez Torres constituía en *822términos expresos un gravamen sobre la finca. Por ende, la mera mención del hecho de que la propiedad le fuera adju-dicada a Pérez Torres sujeta a la obligación de parte suya de pagar ciertas deudas insolutas contra la finca, debió haber sido cancelada por el registrador al hacérsele la debida soli-citud, no embargante el hecho ulterior, que se desprendía de la mención, de que el gravamen no inscrito resultante por inferencia de dicha obligación podía o no continuar existiendo. Véase Quiñones v. Registrador, supra.

Debe revocarse la nota recurrida.